United States Court of Appeals
                                                                          Fifth Circuit
                                                                       F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                             September 6, 2007
                   FOR THE FIFTH CIRCUIT
                                                                   Charles R. Fulbruge III
                                                                           Clerk
                                No. 06-41390
                              Summary Calendar


UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

FRANCISCO SANDER ALFARO-REYEZ, also known as
Francisco Sandor Alfaro

                                           Defendant-Appellant


                  Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 5:06-CR-458-1


Before DeMOSS, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
     Appealing the Judgment in a Criminal Case, Francisco Sander Alfaro-
Reyez (Alfaro) seeks to preserve for further review his contention that his
sentence is unreasonable because this court’s post-Booker** rulings have
effectively reinstated the mandatory Sentencing Guideline regime condemned
in Booker. Alfaro concedes that his argument is foreclosed by United States v.

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
     **
          United States v. Booker, 543 U.S. 220 (2005).
                                 No. 06-41390

Mares, 402 F.3d 511 (5th Cir. 2005), and its progeny, which have outlined this
court’s methodology for reviewing sentences for reasonableness. In light of Rita
v. United States, 127 S. Ct. 2456, 2462-68 (2007), the issue remains foreclosed.
Alfaro also raises arguments that are foreclosed by Almendarez-Torres v. United
States, 523 U.S. 224, 235 (1998), which held that 8 U.S.C. § 1326(b)(2) is a
penalty provision and not a separate criminal offense. See United States v.
Pineda-Arrellano, 492 F.3d 624, 625 (5th Cir. 2007). The Government’s motion
for summary affirmance is GRANTED, and the judgment of the district court is
AFFIRMED.




                                       2